FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA, AKA         No. 12-56922
Seal A,
               Plaintiff-Appellant,      D.C. No.
                                      2:04-cv-02788-
                v.                      ABC-PLA

CHRISTOPHER KIM, AKA Chris Kim,
AKA KJ Kim, AKA Kyung Joon
Kim; BORA LEE; OPTIONAL
CAPITAL, INC., AKA Optional
Ventures; FIRST STEPHORA AVENUE,
INC.; ERICA M. KIM; ALEXANDRIA
INVESTMENT, LLC; SE YOUNG KIM;
YOUNG AI KIM,
               Claimants-Appellees,

LAW OFFICE OF ERIC HONIG,
              Intervenor-Appellee,

               and

475 MARTIN LANE, BEVERLY HILLS,
CALIFORNIA, Real Property Located
at, AKA Seal A,
                        Defendant.
2               UNITED STATES V. KIM

UNITED STATES OF AMERICA,              No. 13-55555
               Plaintiff-Appellant,
                                          D.C. No.
                v.                     2:04-cv-02788-
                                         ABC-PLA
CHRISTOPHER KIM, AKA Chris Kim,
AKA KJ Kim, AKA Kyung Joon
Kim; BORA LEE; OPTIONAL
CAPITAL, INC., AKA Optional
Ventures; FIRST STEPHORA AVENUE,
INC.; ERICA M. KIM; ALEXANDRIA
INVESTMENT, LLC; SE YOUNG KIM;
YOUNG AI KIM,
               Claimants-Appellees,

LAW OFFICE OF ERIC HONIG; ERIC
HONIG,
            Intervenors-Appellees,

               and

475 MARTIN LANE, BEVERLY HILLS,
CALIFORNIA, Real Property Located
at, AKA Seal A,
                        Defendant.
                UNITED STATES V. KIM                      3

UNITED STATES OF AMERICA,                No. 13-55556
               Plaintiff-Appellant,
                                            D.C. No.
                v.                       2:04-cv-02788-
                                           ABC-PLA
CHRISTOPHER KIM, AKA Chris Kim,
AKA KJ Kim, AKA Kyung Joon
Kim; BORA LEE; OPTIONAL                     ORDER
CAPITAL, INC., AKA Optional
Ventures; FIRST STEPHORA AVENUE,
INC.; ERICA M. KIM; ALEXANDRIA
INVESTMENT, LLC; SE YOUNG KIM;
YOUNG AI KIM,
               Claimants-Appellees,

LAW OFFICE OF ERIC HONIG; ERIC
HONIG,
            Intervenors-Appellees,

               and

475 MARTIN LANE, BEVERLY HILLS,
CALIFORNIA, Real Property Located
at,
                        Defendant.


               Filed November 30, 2015

      Before: Stephen Reinhardt, N. Randy Smith,
       and Andrew D. Hurwitz, Circuit Judges.
4                  UNITED STATES V. KIM

                          ORDER

    The Opinion filed August 13, 2015, is amended as
follows:

    Slip opinion page 19: after 
add the following as a footnote: 

    With this amendment, the panel has voted unanimously
to deny the motion of Americans for Forfeiture Reform for
sua sponte rehearing en banc and for court appointment as
amicus curiae. The motion is DENIED as moot.

    On October 2, 2015, the parties to this case filed a Notice
of Settlement. In the Notice, the parties requested that this
court’s mandate be issued. We GRANT the parties’ request;
therefore, no further petitions for rehearing or rehearing en
banc may be filed in response to the amended petition.

    A certified copy of this order shall constitute the mandate
of this court.